DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/19/2021. In virtue of this request:
Claims 5-6, 11 and 15 were previously canceled; 
Claims 21-24 are newly added;
Claims 1, 4, 7-10, 12-13 and 16are currently amended; and thus, 
Claims 1-4, 7-10, 12-14 and 16-24 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2019 and 04/02/2020 has been considered by the examiner. 
Claim Objections
The previous objection to claims 1, 4, 7-10 and 12-13 are withdrawn in view of the amendment made to the claim. 
35 USC § 112
The rejection to claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claim. 
Allowable Subject Matter
Claims 1-4, 7-10, 12-14 and 16-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 13, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example:
at least one of the plurality of harvesting antennas is a loop antenna that substantially encircles at least one of the plurality of harvesting units and at least another one of the harvesting antennas 
Although the term “substantially” is used in the claim and not explicitly defined in the specification, one ordinarily skilled in the art would understand the term, and is used to described a loop antenna not being a complete loop, and inherently has a small gap at the ends to allow for connections for feedlines and other electronic controls. 
Regarding claims 2-4, 7-10, 12 and 21-24, the claims are allowed based upon dependency of allowed independent claim 1. 
Regarding claims 14 and 16-20, the claims are allowed based upon dependency of allowed independent claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 23, 2021